Citation Nr: 1820318	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2. Entitlement to a rating in excess of 10 percent for a left knee disability.

3. Entitlement to a rating in excess of 10 percent for bilateral carpal tunnel syndrome of the wrists, post-operative with scars. 

4. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2001 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) from the February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran appeared at a June 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 



Lumbar Spine Disability

The Veteran's last VA lumbar spine examination was in July 2014.  Since then, the Veteran testified at her June 2015 Board hearing that this disability has become much worse.  Therefore, the Board finds that the RO should schedule the Veteran for a new VA examination to determine the current severity of her service connected lumbar spine disability.

Additionally, at the Veteran's Board hearing, the Veteran testified that she sees a private chiropractor twice a week. However, it does not appear that these records are contained in the Veteran's claims file.  Therefore, on remand, the AOJ must contact the Veteran to obtain authorization to obtain all private treatment records related to the Veteran's lumbar spine disability.

Left Knee Disability

In October 2012 and July 2014, the Veteran underwent VA knee examinations.  The reports for those examinations include range of motion measurements for the Veteran's knees, to include descriptions of the effect of pain on the Veteran's functioning and whether the Veteran has additional functional loss following repetitive use of her knees.  The examinations reflect that the Veteran has difficulty bearing weight on her left knee. 

However, the examinations do not specify whether the range of motion measurements were taken on active motion, passive motion, weight bearing, and/or non-weight bearing.  In addition, the examiner did not indicate that she was unable to perform range of motion testing on active, passive, weight bearing, or non-weight bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight bearing, and non-weight bearing motion.  In that regard, the Board observes that a new precedential opinion that directly impacts this case was issued by the Court of Appeals for Veterans Claims (Court).  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the October 2012 and July 
2014 VA examination reports do not comply with Correia because they do not include range of motion testing on active, passive, weight bearing, and non-weight bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may adequately be assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a new VA knee examination that complies with Correia and includes all necessary information in view of 38 C.F.R. § 4.59.

Bilateral Carpal Tunnel Syndrome

The Veteran's last VA peripheral nerve examination was in July 2014.  Since then, the Veteran testified at her June 2015 Board hearing that this disability has become much worse.  Specifically, the Veteran testified that she cannot hold any object due to extreme weakness and has tingling and numbness in her hands.  As these symptoms were not taken into consideration at the Veteran's VA examinations, the Board finds that the AOJ should schedule the Veteran for a new VA examination to determine the current severity of her service connected bilateral carpal tunnel wrist disability.

Additionally, at the Veteran's Board hearing, she testified that she receives medical treatment for her bilateral wrist condition at the Billings Clinic.  However, it appears that the most recent treatment records from the Billings Clinic in the Veteran's claims file are from June 2014.  On remand, the AOJ must attempt to obtain any outstanding treatment records from the Billings Clinic beginning in June 2014 until the present. 

TDIU

Additionally, the Court has held that a claim for a total rating based on unemployability due to service connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserted that she is totally unemployable as the result of her service connected disabilities and has not worked since 2011 due to these disabilities.  Accordingly, the Board concludes that a claim for TDIU has been raised.

As the resolution of the claims discussed above may be determinative of the TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her lumbar spine, bilateral carpal tunnel, and left knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  The AOJ is directed to attempt to obtain treatment records from the Billings Clinic from June 2014 to the present and any outstanding records from Dr. K.M., the Veteran's private chiropractor. 

All attempts to obtain these records must be documented in the claims file. The Veteran and her representative must be notified of any inability to obtain the requested documents.

3. After the above development has been completed, the Veteran should be afforded a VA examination to determine the current severity of her lumbar spine disability.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA medical professional conducting the examination.  All necessary studies and tests should be conducted.  The examiner must also discuss the functional effects of the Veteran's lumbar spine disability.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4. Next, schedule the Veteran for a VA knee examination to determine the current nature and severity of her service connected left knee disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to this service connected disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  

The examiner must address the following:

a)  Pursuant to Correia, the examination should record the results of range of motion testing for pain on both active and passive motion and in weight bearing and non-weight bearing for BOTH knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In recording the ranges of motion for the Veteran's knees, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time. The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service connected left knee disability. If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must note that the record was reviewed. The examiner must provide a complete rationale for any opinion expressed.

5. Next, the Veteran should be afforded a VA examination to determine the current severity of her bilateral wrist carpal tunnel syndrome.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA medical professional conducting the examination.  All necessary studies and tests should be conducted.  The examiner must also discuss the functional effects of the Veteran's carpal tunnel syndrome.

The examiner is directed to the Veteran's lay statements regarding her wrist weakness and numbness in her hands and fingers. 

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

6. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

7. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




